FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2022

                                     No. 04-22-00371-CV

                               Jeanine BELL and Sheila Petsch,
                                         Appellants

                                               v.

                                       Darrell PETSCH,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 16468
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                        ORDER
       On July 21, 2022, appellants Jeanine Bell and Sheila Petsch filed a motion to abate this
appeal to allow the parties to sever a counterclaim and obtain a final judgment in the underlying
case. On August 22, 2022, appellee filed a response stating he does not oppose appellants’
motion to abate “since a [f]inal [j]udgment should be soon filed with the Court.”

       On September 6, 2022, we received a clerk’s record containing a final judgment signed
on August 19, 2022, and on September 8, 2022, appellants filed an amended notice of appeal
seeking to appeal the final judgment signed on August 19, 2022.

       Accordingly, we DENY appellants’ motion to abate AS MOOT.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court